Name: 96/739/EC: Commission Decision of 3 December 1996 on financial contributions from the Community for the eradication of Newcastle disease in Sweden
 Type: Decision_ENTSCHEID
 Subject Matter: agricultural activity;  food technology;  EU finance;  Europe
 Date Published: 1996-12-24

 Avis juridique important|31996D073996/739/EC: Commission Decision of 3 December 1996 on financial contributions from the Community for the eradication of Newcastle disease in Sweden Official Journal L 335 , 24/12/1996 P. 0058 - 0058COMMISSION DECISION of 3 December 1996 on financial contributions from the Community for the eradication of Newcastle disease in Sweden (96/739/EC)THE COMMISSION OF THE EUROPEAN COMMUNITIES,Having regard to the Treaty establishing the European Community,Having regard to Council Decision 90/424/EEC of 26 June 1990 on expenditure in the veterinary field (1), as amended by Council Decision 94/370/EEC (2) and in particular Articles 3 (3) and 4 (2) thereof,Whereas outbreaks of Newcastle disease occurred in Sweden in 1995; whereas the appearance of this disease is a serious danger to the Community's poultry and, in order to help eradicate the disease as rapidly as possible, the Community has the possibility of compensating for the losses suffered;Whereas, as soon as the presence of Newcastle disease was officially confirmed the Swedish authorities took appropriate measures which included the measures as listed in Article 3 (2) of Decision 90/424/EEC; whereas such measures were notified by the Swedish authorities;Whereas the conditions for Community financial assistance have been met;Whereas the measures provided for in this Decision are in accordance with the opinion of the Standing Veterinary Committee,HAS ADOPTED THIS DECISION:Article 1 Sweden may obtain Community financial assistance for outbreaks of Newcastle disease which occurred during 1995. The financial contribution by the Community shall be:- 50 % of the costs incurred by Sweden in compensating the owner for the slaughter and/or destruction of poultry and poultry products as appropriate;- 50 % of the costs incurred by Sweden for the cleaning and disinfection of holdings and equipment;- 50 % of the costs incurred by Sweden in compensating the owner for the destruction of contaminated feedingstuffs and contaminated equipment.Article 2 1. The Community financial contribution shall be granted after supporting documents have been submitted.2. The documents referred to in paragraph 1 shall be sent by Sweden no later than three months from the notification of this Decision.3. Nevertheless Sweden can, at its request, benefit from an advance payment of the amount of ECU 1 million.Article 3 This Decision is addressed to Sweden.Done at Brussels, 3 December 1996.For the CommissionFranz FISCHLERMember of the Commission(1) OJ No L 224, 18. 8. 1990, p. 19.(2) OJ No L 168, 2. 7. 1994, p. 31.